UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-6658


UNITED STATES OF AMERICA,

                    Plaintiff – Appellee,

             v.

WAINSWORTH MARCELLUS HALL, a/k/a Unique,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:93-cr-00162-RAJ-1)


Submitted: March 27, 2017                                         Decided: March 30, 2017


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas David Renninger, KOZAK, DAVIS, RENNINGER & BELOTE, P.C.,
Portsmouth, Virginia, for Appellant. Dana J. Boente, United States Attorney, Randy C.
Stoker, Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wainsworth Marcellus Hall appeals the district court’s order denying his motions

to reconsider the district court’s denial of his 18 U.S.C. § 3582(c)(2) (2012) motion. The

district court lacked jurisdiction to grant Hall’s motions for reconsideration, see United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010), and therefore we affirm the

district court’s denial of relief. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2